Order entered October 17, 2018




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                         No. 05-18-01206-CR

                                JOSEPH NEWMAN, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. F18-30564-L

                                             ORDER
       Before the Court are appellant’s October 12, 2018 pro se motions to withdraw his guilty

plea and for “free process” to proceed as an indigent on appeal. The Court has not received any

documentation from the trial court regarding appellant’s status as an indigent or whether he is

entitled to be represented by counsel.

       Accordingly, we ORDER the trial court to determine whether appellant is indigent and,

if so, whether he desires appellate counsel. The trial court is directed to conduct such inquiries

and to enter such orders necessary to address the matters of appellant’s indigence and right to

representation. If the trial court determines appellant is indigent and desires appellate counsel,

the trial court shall appoint him counsel. The trial court shall prepare findings on these matters.
        The trial court is ORDERED to file a clerk’s record within THIRTY DAYS of the date

of this order containing (1) its findings on the matter of appellant’s indigence and whether

appellant is entitled to appellate counsel; (2) the name and address of any counsel the trial court

appoints to represent appellant; and (3) a certification of appellant’s right to appeal.

        The Court will defer ruling on appellant’s motions until after it receives the findings from

the trial court.

        We ABATE the appeal to allow the trial court to comply with the above order. The

appeal shall be reinstated when the findings are received or at such other time as the Court deems

appropriate.



                                                       /s/     LANA MYERS
                                                               JUSTICE




                                                 –2–